Citation Nr: 1642822	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include paranoid-type schizophrenia and a mood disorder.  


REPRESENTATION

Appellant represented by:	J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had honorable active service from July 14, 1976 to July 13, 1980.  Additionally, the Veteran had active service from July 14, 1980 to December 14, 1983 which has been determined to be dishonorable for VA purposes.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that the compensation was not payable for paranoid-type schizophrenia as the disorder arose during the Veteran's dishonorable period of active service and granted service connection for paranoid-type schizophrenia for treatment purposes only under the provisions of 38 U.S.C. Chapter 17.  In June 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In November 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In July 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in psychiatry.  In August 2014, the requested VHA opinion was incorporated into the record.  In November 2014, the Veteran and his attorney were provided with a copy of the VHA opinion.  In December 2014 the Veteran's attorney submitted additional argument and evidence in response to the VHA opinion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  
 
The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
REMAND

A November 2014 psychological evaluation from H. Henderson-Galligan, Ph.D., conveys that the Veteran was diagnosed with paranoid-type schizophrenia and a mood disorder secondary to medical condition.  Dr. Henderson-Galligan opined that the Veteran's "service-connected medial collateral ligament sprain of left knee and left knee limitations are more likely than not aggravating his mood disorder."  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left knee medial collateral ligament sprains, post-fibular strain, and a possible meniscal tear; left knee limitation of extension; and left knee scar residuals.  

The Veteran has not been afforded a VA examination which addresses the relationship between his acquired psychiatric disabilities and his service-connected left knee disorders.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Clinical documentation dated after August 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorders since August 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2016.  

3.  Schedule the Veteran for a VA psychiatric examination conducted in order to determine the nature and etiology of his acquired psychiatric disorders and their relationship, if any, to his service-connected left knee disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during the Veteran's period of honorable active service; otherwise originated during his period of honorable active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for left knee medial collateral ligament sprains, post-fibular strain, and a possible meniscal tear; left knee limitation of extension; and left knee scar residuals.   

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicated the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

